IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00358-CR

JOHNNY TERRELL DUFFEY,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2011-2026-C1


                          MEMORANDUM OPINION


      Johnny Terrell Duffey appealed his conviction for evading arrest or detention in

a vehicle, elevated to a third degree felony. TEX. PENAL CODE ANN. § 38.04 (West Supp.

2012). A motion to dismiss has now been filed. Duffey and his attorney personally

signed the motion to dismiss.

      Duffey’s motion is granted. The appeal is dismissed. TEX. R. APP. P. 42.2(a).



                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 16, 2013
Do not publish
[CR25]




Duffey v. State                            Page 2